ANDERSON, J.
The witness Clark testified that the deceased was not only conscious, but knew he was going to die, and told him that “he was killed and bound to die.” The witness did not encourage him, but told him he thought he would die. We think a sufficient predicate was laid for the admission of the dying declaration.—Clark v. The State, 105 Ala. 91, 17 South. 37, and cases cited. It is true, there was evidence, subsequently introduced by the defendant, tending to contradict Clark as to the condition of the deceased, and tending to show that he did not charge the defendant with shooting him, but this did not affect the admissibility of the evidence, but went to its credibility, and which was a question for the jury.
*24Charge R, refused to the defendant, was covered by given charge B. Indeed, they are exactly alike, except for the use of the word ‘case” in one in place of the word “instance” in the other.
Charge, S refused the defendant, if not otherwise bad, was involved and confusing.
There was no error in giving the state’s requested charges.
The judgment of the circuit court is affirmed.
Affirmed.
Dowdell, C. J., and Simpson and Sayre, JJ., concur.